UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1955


RODNEY KEITH LAIL,

                Plaintiff – Appellant,

          and

JAMES SPENCER; IRENE SANTACROCE; RICKY STEPHENS; MARGUERITE
STEPHENS; DORIS HOLT; NICHOLAS C. WILLIAMSON; SOUTHERN
HOLDINGS, INCORPORATED,

                Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH  CAROLINA;   HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN;   MICHAEL  STEVEN   HARTNESS;  HAROLD  STEVEN
HARTNESS,

                Defendants – Appellees,

          and

CITY OF MYRTLE BEACH, SC; MYRTLE BEACH POLICE DEPARTMENT;
WARREN GALL, individually and in his official capacity as an
officer with the Myrtle Beach Police Department; RICHARD
PAROSH, individually and in his official capacity; J.L.
ZIMMERMAN, individually and in his official capacity;
RICHARD   B.  WAY;   JOHN   DOES;  HORRY   COUNTY  SHERIFF’S
DEPARTMENT; ANCIL B. GARVIN, III; DAVID SMITH,

                Defendants.
                                No. 08-1962


RICKY STEPHENS,

                  Plaintiff – Appellant,

          and

RODNEY   KEITH  LAIL;   JAMES  SPENCER; IRENE    SANTACROCE;
MARGUERITE STEPHENS; DORIS HOLT; NICHOLAS C.     WILLIAMSON;
SOUTHERN HOLDINGS, INCORPORATED,

                  Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH  CAROLINA;   HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN;   MICHAEL  STEVEN   HARTNESS;  HAROLD  STEVEN
HARTNESS,

                  Defendants – Appellees,

          and

CITY OF MYRTLE BEACH SC; MYRTLE BEACH POLICE DEPARTMENT;
WARREN GALL, individually and in his official capacity as an
officer with the Myrtle Beach Police Department; RICHARD
PAROSH, individually and in his official capacity; J.L.
ZIMMERMAN, individually and in his official capacity;
RICHARD   B.  WAY;   JOHN   DOES;  HORRY   COUNTY  SHERIFF’S
DEPARTMENT; ANCIL B. GARVIN, III; DAVID SMITH,

                  Defendants.




                                     2
                              No. 08-1964


MARGUERITE STEPHENS,

                Plaintiff - Appellant,

          and

RODNEY KEITH LAIL; JAMES SPENCER; IRENE SANTACROCE; RICKY
STEPHENS, DORIS HOLT; NICHOLAS C. WILLIAMSON; SOUTHERN
HOLDINGS, INCORPORATED,

                Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH  CAROLINA;   HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN;   MICHAEL  STEVEN   HARTNESS;  HAROLD  STEVEN
HARTNESS,

                Defendants – Appellees,

          and

CITY OF MYRTLE BEACH SC; MYRTLE BEACH POLICE DEPARTMENT;
WARREN GALL, individually and in his official capacity as an
officer with the Myrtle Beach Police Department; RICHARD
PAROSH, individually and in his official capacity; J.L.
ZIMMERMAN, individually and in his official capacity;
RICHARD   B.  WAY;   JOHN   DOES;  HORRY   COUNTY  SHERIFF’S
DEPARTMENT; ANCIL B. GARVIN, III; DAVID SMITH,

                Defendants.




                                   3
                               No. 08-1965


JAMES SPENCER,

                 Plaintiff – Appellant,

          and

RODNEY KEITH LAIL; IRENE SANTACROCE; RICKY STEPHENS;
MARGUERITE STEPHENS; DORIS HOLT; NICHOLAS C. WILLIAMSON;
SOUTHERN HOLDINGS, INCORPORATED,

                 Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH  CAROLINA;   HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN;   MICHAEL  STEVEN   HARTNESS;  HAROLD  STEVEN
HARTNESS,

                 Defendants – Appellees,

          and

CITY OF MYRTLE BEACH SC; MYRTLE BEACH POLICE DEPARTMENT;
WARREN GALL, individually and in his official capacity as an
officer with the Myrtle Beach Police Department; RICHARD
PAROSH, individually and in his official capacity; J.L.
ZIMMERMAN, individually and in his official capacity;
RICHARD   B.  WAY;   JOHN   DOES;  HORRY   COUNTY  SHERIFF’S
DEPARTMENT; ANCIL B. GARVIN, III; DAVID SMITH,

                 Defendants.




                                    4
                              No. 08-1966


IRENE SANTACROCE,

                Plaintiff – Appellant,

          and

RODNEY KEITH LAIL; JAMES SPENCER; RICKY STEPHENS; MARGUERITE
STEPHENS; DORIS HOLT; NICHOLAS C. WILLIAMSON; SOUTHERN
HOLDINGS, INCORPORATED,

                Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH  CAROLINA;   HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN;   MICHAEL  STEVEN   HARTNESS;  HAROLD  STEVEN
HARTNESS,

                Defendants – Appellees,

          and

CITY OF MYRTLE BEACH SC; MYRTLE BEACH POLICE DEPARTMENT;
WARREN GALL, individually and in his official capacity as an
officer with the Myrtle Beach Police Department; RICHARD
PAROSH, individually and in his official capacity; J.L.
ZIMMERMAN, individually and in his official capacity;
RICHARD   B.  WAY;   JOHN   DOES;  HORRY   COUNTY  SHERIFF’S
DEPARTMENT; ANCIL B. GARVIN, III; DAVID SMITH,

                Defendants.




                                   5
                              No. 08-1967


DORIS HOLT,

                Plaintiff – Appellant,

          and

RODNEY KEITH LAIL; JAMES SPENCER; IRENE SANTACROCE; RICKY
STEPHENS; MARGUERITE STEPHENS; NICHOLAS C. WILLIAMSON;
SOUTHERN HOLDINGS, INCORPORATED,

                Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH  CAROLINA;   HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN;   MICHAEL  STEVEN   HARTNESS;  HAROLD  STEVEN
HARTNESS,

                Defendants – Appellees,

          and

CITY OF MYRTLE BEACH SC; MYRTLE BEACH POLICE DEPARTMENT;
WARREN GALL, individually and in his official capacity as an
officer with the Myrtle Beach Police Department; RICHARD
PAROSH, individually and in his official capacity; J.L.
ZIMMERMAN, individually and in his official capacity;
RICHARD   B.  WAY;   JOHN   DOES;  HORRY   COUNTY  SHERIFF’S
DEPARTMENT; ANCIL B. GARVIN, III; DAVID SMITH,

                Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Florence.    R. Bryan Harwell, District
Judge. (4:02-cv-01859-RBH)



                                   6
Submitted:   December 21, 2009         Decided:    January 22, 2010


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Keith Lail, Ricky Stephens, Marguerite Stephens, James
Spencer, Irene Santacroce, Doris Holt, Appellants Pro Se. Andrew
Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina;
Sandra Jane Senn, Charleston, South Carolina; Edward Glenn
Elliott, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 7
PER CURIAM:

               Rodney     Lail,     Ricky     Stephens,            Marguerite         Stephens,

James    Spencer,       Irene     Santacroce,          and    Doris       Holt    appeal       the

district court’s orders denying their motion pursuant to Fed. R.

Civ. P. 60(b) seeking relief from the dismissal of their case

pursuant       to   a   settlement      agreement           and   denying        their    motion

seeking     disqualification          of    the    district          court       judge.        On

appeal,    we       confine   our    review       to    the       issues    raised       in   the

Appellants’ brief.            See 4th Cir. R. 34(b).                With respect to the

court’s order denying the Appellants’ Rule 60(b) motion, the

Appellants’         opening     brief      fails       to    challenge          the   district

court’s dispositive conclusion that the motion was not timely

filed.     Accordingly, we affirm the district court’s order.                                 With

respect to the order declining to disqualify the district court

judge,    we    have     reviewed     the    record         and    find    no     error.        We

therefore       affirm    that      order    for       the    reasons      stated        by    the

district court.          Southern Holdings, Inc. v. Horry County, South

Carolina, No. 4:02-cv-01859-RBH (D.S.C. Aug. 13, 2009).                                  We also

deny the Appellants’ emergency ex parte request for issuance of

a writ of mandamus.             We dispense with oral argument because the

facts    and    legal     contentions       are    adequately         presented          in    the

materials       before    the     court     and    argument         would       not    aid    the

decisional process.

                                                                                       AFFIRMED

                                             8